Citation Nr: 1113904	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability evaluation for service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from September 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's hemorrhoids are currently service connected; however, his disability is rated at a noncompensable level.  The Veteran believes that his condition has increased in severity, and that compensation is warranted.  

The Veteran was last examined by VA in September 2006, and his representative has contended that the Veteran's condition has worsened since that time.  Specifically, the representative noted that the Veteran now has complaints of bleeding, anal fissures, recurring anal inflammation, bowel incontinence, and the presence of thrombotic and irreducible tissue.  It is noted that a January 2005 VA clinical record noted that the Veteran had a history of anal fissure, but none were objectively noted on examination.  The Veteran's representative, in the informal hearing presentation to the Board, has specifically alleged that the Veteran's hemorrhoid condition has increased in severity since 2006.  Indeed, the representative pointed out that the 2006 examination is rather old, and that given the Veteran's assertions of an increase in severity, a new examination should be afforded.  

The Board notes that in claims for an increase in rating, the current level of disability is most important in determining the appropriate rating.  Although age of an examination is not, in itself, an automatic reason for remand, the Board notes that a current examination is necessary in determining the overall disability picture.  As this is the case, and as the Veteran has specifically alleged that his condition has worsened in the four years since he was last examined, the Board finds that a new examination is warranted.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for an examination for the purposes of determining the severity of the Veteran's current hemorrhoids.  The examiner should note the Veteran's complaints of a worsening of severity, to include bleeding, fissure, and the presence of thrombotic tissue.  

3.  Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claim not be granted in the entirety, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


